836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Robert KIMSEY, Plaintiff-Appellant,v.G.E. MARTINEZ, Barbara Moore, Nurse, Sandra Ford, Nurse,Defendants-Appellees.
No. 87-3419.
United States Court of Appeals, Sixth Circuit.
Jan. 11, 1988.

Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Judge.

ORDER

1
This pro se plaintiff, an inmate presently confined at the Lima Correctional Institute (LCI), appeals the district court's dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  The plaintiff also requests that counsel be appointed on appeal.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory relief and monetary damages, the plaintiff alleged eighth amendment violations by LCI's medical staff.  Specifically, he claimed he was receiving substandard and inadequate treatment and that the medical staff was deliberately indifferent to his medical needs.  The district court granted the defendants' motion for summary judgment, concluding that the plaintiff failed to demonstrate deliberate indifference to his medical needs.  See Estelle v. Gamble, 429 U.S. 97, 107 (1976).


3
Upon review, we conclude that the district court properly dismissed this complaint for the reasons stated in its April 24, 1987 order.  Accordingly, we deny the plaintiff's motion seeking appointment of counsel, and we affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.